GREENE, Judge.
The Court, after considering appellant’s brief, finds that it is written in violation of Rule 84.04(d) V.A.M.R., in that none of the briefs three points relied on set forth the rule of law that the trial court should have applied in the case and did not set forth the evidentiary basis on which appellant contends the asserted rule is applicable, as is required by Thummel v. King, 570 S.W.2d 679, 686 (Mo. banc 1978). Under the circumstances, appellant’s brief preserves nothing for appellate review. .J. C. Jones & Co. v. Doughty, 760 S.W.2d 150, 152-153 (Mo.App.1988). Gratuitous review under the plain error rule, as enunciated in Rule 84.13(c), which states that plain errors affecting substantial rights may be considered on appeal, though not raised or preserved, when the court finds that manifest injustice or a miscarriage of justice has resulted therefrom, is not justified, as the record shows that the trial court’s judgment is supported by substantial evidence, and is not based on any erroneous declaration or application of law.
A written opinion would have no prece-dential value and the trial court’s judgment is affirmed in accordance with Rule 84.-16(b).
CROW, P.J., and PREWITT, J., concur.